1

2
                                                         JS-6
3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     CENTRAL DISTRICT OF CALIFORNIA

10

11   RA HASAN HAKEEM DAVIS,            Case No. CV 19-4837 RGK (SS)

12                  Petitioner,

13        v.                                        JUDGMENT

14   UNKNOWN,

15                  Respondent.

16

17        Pursuant to the Court’s Order Denying Petitioner’s Request

18   for Court to Hold Case in Abeyance,

19
20        IT IS HEREBY ADJUDGED that the above-captioned action is

21   dismissed without prejudice.

22

23   DATED: June 21, 2019

24                                         R. GARY KLAUSNER
                                           UNITED STATES DISTRICT JUDGE
25

26

27

28
